Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Title
	Amend the title to:	TONER CONTAINER CONFIGURED TO BE ATTACHABLE TO AND DETACHABLE FROM A TONER SUPPLYING PORTION AND A WASTE TONER COLLECTING PORTION IN AN IMAGE FORMING APPARATUS

Specification
In paragraph [0030], line 3, change “that in FIG.2 shows” to --- that FIG. 2 shows ---.
In paragraph [0030], line 7, change “the insertion direction” to --- an insertion direction ---.

In paragraph [0089], line 9, after “projection” insert --- 88 ---.
In the abstract, line 2, change “The toner” to --- A toner ---.
In the abstract, line 4, change “the first attachment” to --- a first attachment ---.
In the abstract, line 6, change “the second attachment position” to --- a second attachment position ---.
In the abstract, line 7, change “of the type” to --- of a type ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-4 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: a toner supplying portion including a first attachment portion that supports, in an attachable and detachable manner, a toner container at a predetermined first attachment position; and a waste toner collecting portion including a second attachment .


Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murata (US 9,857,728 B2) discloses that an empty toner container that was used in a toner supply device can be used as a waste toner container.
Murata (US 9,939,772 B2) discloses an image forming apparatus that includes a toner container, a container attachment portion and a control portion.  The container attachment portion includes a coupled portion that includes a first key member.
Murata (US 10,133,233 B2) discloses a toner container configured to be attachable to and detachable from a toner replenishing portion and a waste toner collecting portion.
Mochizuki et al (US 10,571,855 B2) disclose an image forming apparatus capable of regulating detachment of a developer storage portion.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
March 17, 2022